DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 10 May 2021 has been entered.  Claims 1-10, 14-15, 115-116, 118, and 120-130 are pending in the application with claims 117 and 119 cancelled.  Claims 1-2, 6, 9, 116, 118, and 120-122 are currently amended with claims 127-130 newly added.  Applicant’s amendment to the Specification and Claims have overcome each and every objection and 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 10 Feb 2021. Additionally, applicant’s remarks in regard to the prior Drawing objection (Pg. 7) is found convincing and that objection is withdrawn.
Response to Arguments
Applicant's arguments filed 10 May 2021 have been fully considered but they are not persuasive.
Examiner recognizes that applicant’s amendment to claim 1 is based at least in part upon a suggestion presented in the preceding Office action (Pg. 8). However, upon review of the particular language of claim 1 it is found that Barker et al. (U.S. Pub. 2016/0082220) is still readable on the claim by applying an altered reading. Specifically, it is noted that the sub-compartment gases inlet in claim 1 has not been recited as an inlet directly into the filter body as was perhaps too narrowly construed in the preceding Office action. Thus, the outward opening of inlet pipe 508 as viewed in Fig. 8B can be read as the main compartment gases inlet while the interior opening of inlet pipe 508 as 
Other references of particular note related to the newly recited directional requirements of claim 1 are: Marchart et al. (U.S. Pub. 2004/0025484 – Fig. 3) and Kuwabara (U.S. Pub. 2009/0025564 – Figs. 2A & 4).
It is further noted that there is no requirement in the claims that the sub-compartment gases inlets must be distinct from the main compartment gases inlet. The sub-compartments are defined in the claims as “at least partly within the main compartment” indicating there is at least some, but possibly complete, overlap of structure. Thus, an alternate consideration of the prior art could read the main compartment gases inlet also as a sub-compartment gases inlet. Claim 120 appears to be the only claim which defines a particular distinction between the gases of the main compartment and the gases of the sub-compartment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 14-15, 116, 118, 120-123, and 125-126 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker et al. (U.S. Pub. 2016/0082220).
Regarding claim 1, Barker discloses a filter (Figs. 8A-8B #500; ¶0103) for an apparatus (Fig. 1) for delivering a flow of gas, the filter comprising: a filter body (Fig. 8A-8B #500), wherein the filter body has a main compartment (Fig. 8A full interior of #500) 

    PNG
    media_image1.png
    406
    473
    media_image1.png
    Greyscale

Barker – Annotated Fig. 8A
Regarding claim 5, Barker discloses the main compartment is defined by at least one main compartment wall (e.g. Fig. 8A outer walls of #500) bounding a main compartment volume (Fig. 8A full interior volume).
Regarding claim 6, Barker discloses the sub-compartment is defined by at least one sub-compartment wall (see annotated Fig. 8A above) bounding a sub-compartment volume at least partly within the main compartment volume (see annotated Fig. 8A above).
Regarding claim 7, Barker discloses a second sub-compartment (Fig. 8A region receiving air through #502) at least partly within the main compartment, wherein the second sub-compartment is arranged to receive gas from a second sub-compartment gases inlet (#502; ¶0103).
Regarding claim 14, Barker discloses a second sub-compartment (Fig. 8A region receiving air through #502) at least partly within the main compartment, wherein the second sub-compartment is arranged to receive gas from a second sub-
Regarding claim 15, Barker discloses the duct is integrally formed with the filter body (Fig. 8B #508) 
Regarding claim 116, Barker discloses the direction of gas flow through the main compartment gases inlet (Fig. 8B #508) is offset from the direction of gas flow through the main compartment gases outlet (Fig. 8A coming out of page through #500). For this claim the main compartment gases inlet is specifically read as into inlet pipe 508 with the sub-compartment gases inlet read as one of apertures 502.
Regarding claim 118, Barker discloses the sub-compartment gases outlet (Fig. 8A coming out of page through #500) is arranged so that gases exit the sub-compartment in the direction of gas flow that is offset from an axis of the sub-compartment gases inlet (Fig. 8A horizontally across from #508).
Regarding claim 120, Barker discloses the sub-compartment receives gases from an alternative supply (¶0103 – second gas source 128) to that of the main compartment (¶0103 – apertures 502 allow ambient air).
Regarding claim 121, Barker discloses the main compartment receives a flow of ambient air (¶¶0036, 0103 – via #502).
Regarding claim 122, Barker discloses the sub-compartment receives a flow of oxygen (¶0103).
Regarding claim 123, Barker discloses the sub-compartment gases inlet is capable of receiving a flow of gas from a hospital wall supply rotameter, a gas tank, or from an oxygen concentrator (¶¶0071, 0103 – second gas source 128).
Regarding claim 125, Barker discloses at least a portion of the main compartment tapers inwardly (Figs. 8A-8B cavity 506 tapers inwardly from its top to its bottom). It is noted that the claim does not require the tapering to be in relation to any particular structure and/or position.
Regarding claim 126, Barker discloses at least a first portion of the sub-compartment spaced further from the sub-compartment gases inlet has a smaller dimension than a second portion of the sub-compartment adjacent the sub-compartment gases inlet. The term “portion” is understood as a part of a whole. The claim places no bounds on what may be considered the first portion and the second portion other than the fact that the second portion is closer to the sub-compartment gases inlet. The area within the circled region of the above annotated Fig. 8A can be subdivided into any number of arbitrary “portions” each having an arbitrary size. For example the “second portion” could be read as all of the sub-compartment with the exception of a 1 micron “portion” farthest from inlet pipe 508.
Claim(s) 127-130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zucchi et al. (U.S. Pub. 2008/0283053).
Regarding claim 127, Zucchi discloses a filter (Figs. 9-10 #100; ¶0064) for an apparatus for delivering a flow of gas (¶¶0013-0014), the filter comprising: a filter body (#100b; ¶0067), wherein the filter body has a main compartment (Fig. 10 full interior) and a sub-compartment (e.g. Fig. 10 within #103) at least partly within the main compartment, wherein the main compartment is in fluid communication with a main compartment gases inlet (Fig. 10 where F1 enters) and the sub-compartment is in fluid communication with a sub-compartment gases inlet (Fig. 10 where F2 enters), the sub-compartment comprising walls (Fig. 10 bounding #103) that provide a barrier to direct all gases from the sub-compartment gases inlet through a sub-compartment gases outlet (Fig. 10 out of #103 and into #A5 of #300); and a filter medium (#300; ¶0064) associated with both the main compartment and the sub-compartment (Fig. 10), and that is arranged to filter gases in, or exiting, the main compartment (Fig. 10 – “in” the main compartment) and the sub-compartment (Fig. 10 – “exiting” the main compartment), wherein the main compartment inlet is on a first side of the filter body (Fig. 10 right side), wherein the sub-compartment inlet is on a second side of the filter body (Fig. 10 left side), wherein the first side is opposite the second side along a longitudinal axis of the filter body (Fig. 10). Alternate readings of the sub-compartment could be applied to select alternate volumes within HME 100.
Regarding claim 128, Zucchi discloses a second sub-compartment (e.g. Fig. 10 within #104) at least partly within the main compartment, wherein the second sub-compartment is arranged to receive gas from a second sub-compartment gases inlet (Figs. 10 & 12 #A6). The second sub-compartment gases inlet is not required to be an inlet of the filter body itself. As one alternative, the second sub-compartment can be read as within connector 101 with the second sub-compartment gases inlet read where F1 enters connector 101 (Fig. 10)
Regarding claim 129, Zucchi discloses the second sub-compartment comprises walls (Fig. 10 bounding #104) that provide a barrier to direct all gases from the second sub-compartment gases inlet through a second sub-compartment gases outlet (Fig. 10 exit from #104).
Regarding claim 130, Zucchi discloses the second sub-compartment inlet (Fig. 10 where F1 enters – alternate reading of claim 127 above) is on the first side of the filter body (Fig. 10 right side).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3, 10, and 115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (U.S. Pub. 2016/0082220) in view of Makinson et al. (U.S. Pub. 2006/0272639).
Regarding claim 2, Barker discloses the filter is a filter module (Figs. 8A-8B) that is removably engageable (Fig. 8A note lower connector structures of #500) with a housing (¶0103 – “flow generator” as in Fig. 1) of the apparatus for delivering the flow of gas.  
Barker fails to explicitly disclose the filter module sealably engageable with the housing.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Barker the filter module sealably engageable with the housing in order to provide the benefit of forcing all incoming air to be routed through the filter module in view of Makinson.
Regarding claim 3, Barker teaches the invention as modified above and together with Makinson further suggests as obvious at least one seal extending about an external periphery of the filter (Fig. 8A periphery of #500) to sealingly engage the filter in the housing of the apparatus.
Regarding claim 10, Barker fails to disclose the filter medium is ultrasonically welded to the at least one main compartment wall and the at least one sub-compartment wall. The instant claim is recited in product-by-process language and is treated accordingly (MPEP 2113).
Makinson teaches a respiratory apparatus (Fig. 1) including a filter (Figs. 4-8 #100; ¶0051) comprising a filter medium (¶¶0059-0061) permanently attached to a wall of the filter (¶0061). Makinson teaches permanent attachment of the filter media as retaining the filter media in place to ensure air must travel through the filter media (¶0061). One having ordinary skill in the art would have considered a substitution of a releasable attachment as taught by Barker for a permanent attachment as taught by 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Barker the filter medium is permanently attached to the at least one main compartment wall and the at least one sub-compartment wall as an obvious design choice alternative which merely amounts to the substitution of a releasable attachment with a permanent attachment in view of Makinson.
Regarding claim 115, Barker teaches the invention as modified above and further suggests as obvious the filter has a filter engagement tab (Fig. 8A note lower connector structures of #500) configured to engage a retention block of the apparatus for securing the filter. While not expressly labeled or discussed in Barker one having ordinary skill in the art viewing the lowermost central interior structures illustrated in Fig. 8A would consider them as a tab and would expect their use to be for connection to the structure to which filter cover 500 is attached.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (U.S. Pub. 2016/0082220) in view of Makinson et al. (U.S. Pub. 2006/0272639) and further in view of Winter et al. (U.S. Pub. 2011/0126832).
Regarding claim 4, Barker teaches the invention as modified above but fails to teach the at least one seal comprises one or more O-rings or one or more integrally formed wiper seals.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Barker the at least one seal comprises an O-ring in order to provide the benefit of selecting a specific form of seal which is effective at providing an airtight fit when components are attached in view of Winter.
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (U.S. Pub. 2016/0082220) in view of Blackhurst et al. (U.S. Patent 6619287).
Regarding claim 8, Barker fails to disclose the filter medium comprises substantially a same material as the filter body.
Blackhurst teaches a filter (Fig. 1) and wherein a filter medium comprises substantially a same material as a filter body (Col. 3, Ln. 64 – Col. 4, Ln. 9). Blackhurst teaches use of polypropylene as being suitable for medical use and which will perform a desired filtering (Col. 3, Ln. 64 – Col. 4, Ln. 9).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Barker the filter medium comprises substantially a same material as the filter body in order to provide the benefit of specifying polypropylene as a particular material for each component which is suitable for medical use and which will perform a desired filtering in view of Blackhurst.
Regarding claim 9, Barker is silent as to whether the filter body comprises a polymeric material, and wherein the filter medium comprises polymeric or synthetic material(s), and/or wool fibres.
Blackhurst teaches a filter (Fig. 1) and wherein a filter body (Col. 3, Ln. 64 – Col. 4, Ln. 9) comprises a polymeric material (Col. 3, Ln. 64 – Col. 4, Ln. 9), and wherein a filter medium comprises polymeric material (Col. 3, Ln. 64 – Col. 4, Ln. 9). Blackhurst teaches use of polypropylene as being suitable for medical use and which will perform a desired filtering (Col. 3, Ln. 64 – Col. 4, Ln. 9).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Barker the filter body comprises a polymeric material, and wherein the filter medium comprises polymeric material in order to provide the benefit of specifying polypropylene as a particular material for each component which is suitable for medical use and which will perform a desired filtering in view of Blackhurst.
Claim(s) 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (U.S. Pub. 2016/0082220) in view of Vazales et al. (U.S. Pub. 2013/0023729).
Regarding claim 124, Barker discloses an alternative gas supply connector (Fig. 8B #508; ¶0103) is in fluid communication with the sub-compartment.
Barker fails to explicitly disclose the alternative gas supply connector is an elongate tapering connector suitable for releasably connecting semi-rigid gas supply tubes.

It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Barker the alternative gas supply connector is an elongate tapering connector suitable for releasably connecting semi-rigid gas supply tubes in order to provide the benefit of serving as a male connector to mate with a corresponding female oxygen line connector while being shaped to securely retain the oxygen line connector in view of Vazales.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785